Citation Nr: 9929709	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  95-04 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970 and from February 1991 to August 1991.  He was called up 
from the Reserves to serve during the Persian Gulf War, but 
it is officially shown that he did not go overseas.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at St. Petersburg, Florida.  


REMAND

The Board remanded this case in May 1997, in part for the RO 
to consider the issue of service connection for hypertension 
on the merits instead of as an attempt to reopen a claim.  
Also, further evidentiary development was requested, 
including the opinion of a cardiologist in respect to 
questions posed by the Board.  The RO had the veteran 
examined in November 1998 and in a November 1998 report and a 
May 1999 addendum to the report, the examiner tried to 
address the Board's concerns.  However, despite the RO's 
obvious attempt to obtain an opinion that would be adequate, 
the opinion still lacks clarity.  Additionally, the Board 
neglected to specifically ask for verification of all periods 
of active duty for training when it requested that the RO 
obtain of verification the reserve veteran's service.  Thus, 
the case must be remanded again to remedy the discrepancies.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

Background information reflects that the service medical 
records for the veteran's initial period of active duty, 
which was from April 1968 to March 1970, can not be obtained.  
However, in July 1967 the veteran underwent an enlistment 
examination that showed blood pressure of 132/68.  This is 
the only medical evidence of the veteran's blood pressure 
until May 1979, when the veteran underwent a reserve 
examination for flying duty and was found to have blood 
pressure of 130/80.  At that time he denied a history of 
hypertension, stating that he was in perfect health, and an 
electrocardiogram was noted to be normal.  Thus, despite the 
subsequent history given by the veteran of hypertension since 
about 1968, the medical evidence does not show hypertension 
until 1980, about 10 years after active duty, when in June 
1980 the veteran's his pressure was in the 145/95 range, 
according to the reserve service medical records.  After 
that, hypertension was noted on numerous occasions including 
in private, service department and VA medical records and 
over time the readings became higher.  

The veteran had no further active duty until he was mobilized 
in February 1991 for Operation Desert Storm.  In June 1990, 
prior to his commencement of active duty, he underwent a 
service department examination that showed blood pressure of 
180/110 or higher (the numbers have been written over and are 
not entirely legibile).  In August 1990, Greg T. Lim, M.D., 
reported that the veteran was being treated with medication 
for hypertension, which was apparently being controlled, and 
in September 1990, Dr. Lim reported that the veteran's blood 
pressure was 130/90 in each arm and asymptomatic.  However, 
in September 1990 the veteran was admitted to the 
Jacksonville Wolfson Children's Hospital for an acute 
syncopal attack with vertigo and blood pressure of 166/120.  
A chest X-ray showed cardiomegaly and a tortuous aorta, which 
were thought to be related to severe hypertension.  Service 
department records show that in December 1990, still before 
the veteran was mobilized for operation Desert Storm, his 
hypertension was uncontrolled, with a reading of 180/120.

There is no entrance examination report for the veteran's 
second period of active duty that started on February 1, 
1991.  However, in late March 1991, it was noted that he had 
been noncompliant with his blood pressure medication and his 
pressure was 206/136.  After being given Catapres, his 
pressure was 154/95 and he was asymptomatic.  An 
electrocardiogram was taken but the results were not 
interpreted.  On a general demobilization physical 
examination in July 1991, the veteran's pressure was 204/128, 
198/130 and 182/120, and hypertension under poor control was 
noted.  A later blood pressure check, while he was still on 
active duty revealed readings of 194/124, 184/116, 167/100, 
and 162/112.  The impression was hypertension under 
suboptimal control.  He was profiled for hypertension, on 
medications, since 1980.  Later in July 1991, he was seen for 
medication refills for hypertension at 150/110 and 152/108.  
During his period of active duty he did not go overseas.  He 
was released from active duty on August 8, 1991, and remained 
in the reserves until 1993, with additional service medical 
records covering the remainder of his reserve service.  

On a VA examination in October 1991, blood pressure readings 
were in the range of 185-190/135-145, and a chest X-ray 
showed the heart to be normal in size.  The diagnoses 
included essential hypertension.  

Service department clinical records dated in July 1993, note 
that the veteran's uncontrolled hypertension, renal disease 
secondary to hypertension, and hypertensive cardiomyopathy 
did not allow him to perform any kind of physical fitness 
test.  Blood pressure of 210/132 was recorded, with multiple 
medications.  

A May 1993 service department medical examination and duty 
status report (DA Form 2173) indicates that on May 4, 1993, 
while on active duty for training, the veteran collapsed 
while participating in a field training exercise and was 
taken to a hospital.  It was indicated that the nature and 
extent of the disease at issue was severe hypertension and 
that it was not incurred in line of duty per history and 
examination.  A report of line of duty investigation dated in 
December 1993 reflects a finding that the May 4 incident was 
in line of duty.  In April 1994, the service department 
determined that, in the regard to the May 1993 incident, the 
veteran's headache, dizziness and one episode of chest pain 
had occurred in line of duty but that high blood pressure had 
not, and had not been aggravated.    

Subsequent medical records show that the veteran has had 
persistently elevated blood pressure, associated with 
substernal chest pain, shortness of breath, episodes of 
dizziness, frank syncope (black-outs) at times, renal 
insufficiency, left ventricular hypertrophy, and 
cardiomyopathy  

The last physician who reviewed this case appeared to have 
some confusion as to the nature of the veteran's service in 
respect to establishing service connection.  The veteran's 
military service is likely comprised of three types of 
service: active duty, active duty for training, and inactive 
duty training.  He had two periods of full-time active duty: 
April 1968 to March 1970 and February 1, 1991 to August 8, 
1991.  Service connection may be granted for disease or 
injury incurred or aggravated during those periods of active 
duty.  38 U.S.C.A. § 1110, 1131.  
Between those periods of active duty the veteran also was in 
the National Guard.  National Guard/reserve service generally 
is comprised of periods of inactive duty training (such as 
monthly weekend drills) and active duty for training that 
often is a two week period of duty performed annually for 
training purposes.  Only injuries incurred or aggravated 
during inactive duty training, such as weekend drills, may be 
service connected.  Thus, even assuming that the veteran 
attended weekend drills or other periods of inactive duty 
training for many years and that over those years his 
hypertension initially developed and then worsened, it could 
not be service-connected based on his having been in the 
National Guard and having attended weekend drills since 
hypertension is a disease rather than an injury.  The veteran 
also had periods of active duty for training while in the 
National Guard, and he could be awarded service connection 
for any disease or injury incurred or aggravated during such 
periods of active duty for training.  See 38 U.S.C.A. § 
101(24) (West 1991); 38 C.F.R. § 3.6 (1999).  However, there 
would have to be competent evidence of such incurrence or 
aggravation.  

With the above in mind, the case must again be remanded for 
the following:

1.  The veteran may submit additional 
evidence relevant to his claim.  

2.  The RO should ask the National 
Personnel Records Center, the National 
Guard Bureau, and/or any other 
appropriate agency to provide the dates 
of all periods of active duty for 
training performed by the veteran while 
he was in the National Guard.  

3.  After the above has been completed to 
the extent possible the RO should submit 
the veteran's claims folders to a board 
certified cardiologist, if available, but 
in any event to an appropriate specialist 
other than the doctor who examined the 
veteran on November 24, 1998.  Based on 
any information received verifying 
periods of active duty for training, the 
RO should clearly list such periods so 
the physician will be aware of them.  
Additionally, if any additional medical 
evidence received shows hypertension 
prior to 1980, the RO should so inform 
the physician.  The physician is asked to 
read this entire remand, which does not 
purport to reflect all of the relevant 
evidence, and to review both claims 
folders in their entirety.  Thereafter, 
the physician is answer the following 
questions:  (1) Inasmuch as the 
competent, medical evidence first shows 
hypertension in 1980, does the evidence 
show that the veteran's 
hypertension/hypertensive cardiovascular 
disease underwent a permanent increase in 
severity during his period of active duty 
from February 1 to August 8, 1991 or 
during any period of active duty for 
training after June 7/8, 1980; (2) if the 
evidence shows that the veteran's 
hypertension/hypertensive cardiovascular 
disease underwent a permanent increase in 
severity during a period of active duty 
for training or during his period of 
active duty from February 1 to August 8, 
1991, was such increase due to the 
natural progression of the disease or did 
such increase reflect aggravation by 
service.  Consideration should be given 
to the evidence of the disability prior 
to during and after the any period(s) of 
duty in which a permanent increase was 
shown.  The physician is encouraged to 
cite evidence in the file to support any 
opinion.  

4.  Thereafter, the RO should review the 
medical opinion to ensure that it is 
responsive to the Board's concerns.  Any 
corrective action should be taken.  The 
claim should then be readjudicated and, 
if it remains denied a supplemental 
statement of the case issued.  The case 
should then be returned to the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) 
(1999). 



